                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:14-CR-0266-03
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
STEPHAN SMITH,                             :
                          Defendant        :



                                       ORDER

      The court finds that the Defendant is acting voluntarily and not as a result

of force or threats or promises, that he understands his rights and consequences of

his plea and that he voluntarily waives his right to trial. The court finds that the

plea has a basis in fact. The court accepts defendant’s plea of Guilty to Count 2 of

the Indictment. IT IS HEREBY ORDERED that the United States Probation

Office shall conduct a presentence investigation and prepare a presentence report,

with a presentence disclosure date of July 25, 2019, and that the case shall be listed

for sentencing promptly upon the court’s receipt of the presentence report.


                                               /S/ CHRISTOPHER C. CONNER
Dated: June 5, 2019                            Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
